Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J.), rendered January 21, 1997, convicting him of attempted criminal sale of marihuana in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, by his plea of guilty, forfeited his right to challenge the geographic jurisdiction of Nassau County to prosecute the charged offense (see, People v Torres, 194 AD2d 815; People v Ianniello, 156 AD2d 469, 471; People v Rivera, 156 AD2d 177). In any event, the County Court properly determined that Nassau County was a proper venue for the prosecution of this matter (see, CPL 20.60 [1]; People v Muniz, 215 AD2d 881).
O’Brien, J. P., Krausman, Florio and McGinity, JJ., concur.